DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, the phrase, “further comprising a third light source” on line 1 should be changed to -- further comprising a second and a third light source --.  
Since a second light source has not being introduced. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin Ming-Feng (US 20090059594 A1, hereinafter, “Lin”).

Regarding claim 1, Lin teaches a method (see ¶ 47-49) for controlling heat dissipation of an LED lamp (LED lamp 400, see figures 7-9b), the method comprising:
applying power (via automotive LED lamp driving circuit, not shown in the figures, see ¶ 48) to a first light source element (upper LED 130, see fig 7) to light the first light source element (upper 130); 
generating a current (current generated due to temperature difference between the hot end and cold end of the thermoelectric cooling chip 430, see ¶ 49) using heat dissipation of the first light source element (upper 130); 
supplying the current (as seen in fig 9a, where current flows from 430 to the heat dissipating fan 450, see fig 9a) to a fan (450) to drive the fan (see ¶ 49); and 
removing a residual heat (via heat dissipating module 420, see fig 7) of the first light source element (430) using cold air (see arrows showing air flow from at least one air-guide channel 4111 to upper 130) from the fan (450).

Regarding claim 8, Lin teaches wherein the current (current from temperature difference in 430) is generated by a thermoelement (430) attached to a housing or a heat sink (420) corresponding to a heat dissipation portion (right portion of upper 130) of the first light source element (upper 130).

Regarding claim 10, Lin teaches further comprising supplying the current (via automotive LED lamp driving circuit, not shown in the figures, see ¶ 48) to another light source element (middle 130, see fig 7).

Regarding claim 11, Lin teaches a system (Heat Dissipating Apparatus For Automotive LED Lamp, see figures 7-9b) for controlling heat dissipation of an LED lamp (400), the system (Heat Dissipating Apparatus For Automotive LED Lamp) comprising: 
a first light source (upper 130, as seen in fig 7) element; 
an LED drive module (automotive LED lamp driving circuit, not shown in the figures, see ¶ 48) configured to apply power to the first light source element (upper 130) to light the first light source element (upper 130); 
a thermoelement (430) configured to generate a current (current from temperature difference in 430) using heat dissipation of the first light source element (upper 130); and 
a fan (450) configured to be driven by receiving the current as power (see ¶ 49), wherein the fan (450) is configured to generate cold air (see arrows showing air flow from at least one air-guide channel 4111 to upper 130) when driven, and wherein the system (Heat Dissipating Apparatus For Automotive LED Lamp) is configured to use the cold air (as seen in fig 7) to remove a residual heat of the first light source element (upper 130).

Regarding claim 15, Lin teaches wherein the thermoelement (430) is attached to a housing or a heat sink (420) corresponding to a heat dissipation portion (right portion of upper 130) of the first light source element (upper 130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Shin et al. (US 20180231207 A1. Hereinafter, “Shin”).

Regarding claim 2, Although Lin teaches wherein the light source elements (130) are LEDs, the light sources being part of the automotive lamp (see fig 7) and should provide light patterns according to laws and regulations for headlamps (see ¶ 5);
Lin does not explicitly teach wherein the first light source element is an LED low/high lamp.
Shin teaches a method for controlling heat dissipation of an LED lamp (vehicle lamp, see figure 1) having a first light source element (light source module 20);
wherein the first light source element (20) is an LED low/high lamp (see ¶ 29).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low/high functionality as taught by Shin into the teachings Lin, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to provide light patterns as specified by related laws and regulations for the control of automotive lamp.

Regarding claim 3, Lin teaches wherein the current (current from temperature difference in 430) is generated by a thermoelement (430), the current being generated by an electromotive force generated based on a temperature difference between opposite surfaces (hot and cold surfaces of 430, see ¶ 49) of the thermoelement (430) resulting from the heat dissipation (via 420).

Regarding claim 12, Although Lin teaches wherein the light source elements (130) are LEDs, the light sources being part of the automotive lamp (see fig 7) and should provide light patterns according to laws and regulations for headlamps (see ¶ 5);
Lin does not explicitly teach wherein the first light source element is an LED low/high lamp.
Shin teaches a system (thermoelectric circulation part 40, see figure 1) for controlling heat dissipation of an LED lamp (vehicle lamp, see fig 1) having a first light source element (light source module 20);
wherein the first light source element (20) is an LED low/high lamp (see ¶ 29).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low/high functionality as taught by Shin into the teachings Lin, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to provide light patterns as specified by related laws and regulations for the control of automotive lamp.

Regarding claim 13, Lin teaches wherein the current (current from temperature difference in 430) is generated by a thermoelement (430), the current being generated by an electromotive force generated based on a temperature difference between opposite surfaces (hot and cold surfaces of 430, see ¶ 49) of the thermoelement (430) resulting from the heat dissipation (via 420).

Claims 4-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Behr et al. (WO 2006066532 A1. Hereinafter, “Behr”).

Regarding claim 4, Lin teaches further comprising: 
applying power (via automotive LED lamp driving circuit, not shown in the figures, see ¶ 48) to a second light source element (lower 130, see fig 7) to light the second light source element (lower 130), applying residual power (as seen in fig 7) of the second light source element (lower 130) to a thermoelement (430);
Although Lin teaches wherein the light source elements (130) are LEDs, the light sources being part of the automotive lamp (see fig 7) and should provide light patterns according to laws and regulations for headlamps (see ¶ 5), 
Lin does not explicitly teach wherein the second light source element includes a daytime running light or a position lamp.
Behr teaches a method for controlling heat dissipation (via Peltier element 5, see fig 2) of an LED lamp (Lighting device, see figure 2) having a first and second light source elements (at least a first and second of the LEDs 2, see fig 2);
wherein the second light source element (second of LEDs 2) includes a daytime running light (see presentation of the invention section) or a position lamp.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the DRL functionality as taught by Behr into the teachings Lin, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to provide light patterns as specified by related laws and regulations for the control of automotive lamp.

Regarding claim 5, Lin teaches wherein the second light source element (lower 130) comprises a circuit (metal conducting plate 132, see fig 7) and wherein an end (right end of 132, as seen in fig 7) of the circuit (132) and a first surface (hot end of 430) of the thermoelement (430) are connected to each other (via 420), so that the residual power (see ¶ 49) is applied to the thermoelement (430).

Regarding claim 6, Lin teaches wherein a temperature difference between the first surface (hot surface of 430) and a second surface (cold surface of 430) of the thermoelement (430) occurs as the residual power is applied (see ¶ 49), and the residual heat of the first light source element (upper 130) is removed using cold air formed on the second surface (cold surface of 430) of the thermoelement (430).

Regarding claim 18, Lin teaches a system (Heat Dissipating Apparatus For Automotive LED Lamp, see figures 7-9b) for controlling heat dissipation of an LED lamp (400), the system comprising: 
a first light source element (upper 130 as seen in fig 7); 
an LED drive module (automotive LED lamp driving circuit, not shown in the figures, see ¶ 48) configured to apply power to the first light source element (upper 130) to light the first light source element (upper 130); 
a thermoelement (430) configured to generate a current (current from temperature difference in 430) using heat dissipation of the first light source element (upper 130);
a fan (450) configured to be driven by receiving the current as power (see ¶ 49), wherein the fan (450) is configured to generate cold air (see arrows showing air flow from at least one air-guide channel 4111 to upper 130) when driven, and wherein the system (Heat Dissipating Apparatus For Automotive LED Lamp) is configured to use the cold air to remove a residual heat of the first light source element (upper 130); and 
a second light source element (lower 130) configured to be driven (see ¶ 48) by receiving power from the LED drive module (automotive LED lamp driving circuit), wherein residual power of the second light source element (lower 130) is configured to be applied to the thermoelement (430).

Although Lin teaches wherein the light source elements (130) are LEDs, the light sources being part of the automotive lamp (see fig 7) and should provide light patterns according to laws and regulations for headlamps (see ¶ 5), 
Lin does not explicitly teach wherein the second light source element includes a daytime running light or a position lamp.
Behr teaches a system (Peltier element 5, see figure 2) for controlling heat dissipation of an LED lamp (Lighting device, see figure 2) having a first and second light source elements (at least a first and second of the LEDs 2, see fig 2);
wherein the second light source element (second of LEDs 2) includes a daytime running light (see presentation of the invention section) or a position lamp.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the DRL functionality as taught by Behr into the teachings Lin, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to provide light patterns as specified by related laws and regulations for the control of automotive lamp.

Regarding claim 19, Lin teaches wherein the second light source element (lower 130) comprises a circuit (metal conducting plate 132, see fig 7), and wherein an end of the circuit (right end of 132, as seen in fig 7) and a first surface (hot surface of 430) of the thermoelement (430) are connected to each other (via 420) to allow the residual power to be applied to the thermoelement (430).

Regarding claim 20, Lin teaches wherein: application of the residual power results in a temperature difference between the first surface (hot surface of 430) and a second surface (cold surface of 430) of the thermoelement (430) results; and 
the system (Heat Dissipating Apparatus For Automotive LED Lamp) is configured to remove the residual heat of the first light source element (upper 130) using cold air formed (due to the activation of 450) on the second surface (cold surface of 430) of the thermoelement (430).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tsuji Sohei (JP 2006253545 A, Hereinafter, “Tsuji”).
 
Regarding claim 7, Lin teaches wherein the current (current from temperature difference in 430) is generated by a thermoelement (430), but
Lin does not teach wherein one surface of the thermoelement is embodied in a form of a substrate by stacking a light absorber.
Tsuji teaches a method for controlling heat dissipation (via cooling device 10, see figure 1) of a heat emitting device (a high-temperature body, see technical field);
wherein one surface (surface of thermoelectric conversion module 14) of the thermoelement (14) is embodied in a form of a substrate (surface of light absorber 11) by stacking a light absorber (11).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light absorber substrate as taught by Tsuji into the teachings Lin,  since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill would have been motivated to make this modification to promote heat transfer and thus increase electric power generation.

Regarding claim 14, Lin does not teach wherein one surface of the thermoelement is embodied in a form of a substrate by stacking a light absorber.
Tsuji teaches a system (cooling device 10, see figure 1) for controlling heat dissipation of a heat emitting device (a high-temperature body, see technical field);
wherein one surface (surface of thermoelectric conversion module 14) of the thermoelement (14) is embodied in a form of a substrate (surface of light absorber 11) by stacking a light absorber (11).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light absorber substrate as taught by Tsuji into the teachings Lin,  since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill would have been motivated to make this modification to promote heat transfer and thus increase electric power generation.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chiu et al. (US 20090034202 A1, Hereinafter, “Chiu”).

Regarding claim 9, Lin does not teach further comprising supplying the current to a battery.
Chiu teaches a method for controlling heat dissipation of an electrical device (heat-generating module 100, see figures 1-2) having a thermoelement (thermoelectric converter 140, see fig 2); and
further comprising supplying the current (via charge pump 160) to a battery (rechargeable battery 170).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the battery as taught by Chiu into the teachings Lin, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill would have been motivated to make this modification to increase the working hours of the device without draining the automobile main battery.

Regarding claim 16, Lin does not teach further comprising a battery configured to be charged by receiving the current generated by the thermoelement.
Chiu teaches a system (thermoelectric converter 140, see figures 1-2) for controlling heat dissipation of an electrical device (heat-generating module 100, see fig 1); and
further comprising a battery (rechargeable battery 170, see fig 2) configured to be charged (via charge pump 160, see fig 2) by receiving the current generated by the thermoelement (40).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the battery as taught by Chiu into the teachings Lin, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill would have been motivated to make this modification to increase the working hours of the device without draining the automobile main battery.

Claims 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Harder et al. (EP 3740042 A1, Hereinafter, “Harder”).

Regarding claim 17, Lin teaches a first, second and third light source elements (upper, middle and lower 130s) configured to be driven by receiving the current generated by the Vehicle (via automotive LED lamp driving circuit); but 
Lin does not teach further comprising the light source element configured to be driven by receiving the current generated by the thermoelement.
Harder teaches a system (thermoelectric component 14, see fig 2) for controlling heat dissipation of an LED lamp (motor vehicle light, see figures 1-3); and
further comprising a light source element (semiconductor light source 12) configured to be driven (since the thermoelectric component 14 is connected to a DC voltage or DC power source) by receiving the current generated by the thermoelement (14).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the battery as taught by Harder into the teachings Lin, in order to recycle power back to the main system of the device. One of ordinary skill would have been motivated to make this modification to increase the working hours of the device without draining the automobile main battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Suski Edward. (US 5419780 A) discloses a system and method for recovering power dissipated by a semiconductor includes a thermoelectric generator which converts the heat generated by the semiconductor into electrical energy. The electrical energy is used to drive a fan or other airflow generating device to cause heated air to be moved away from the semiconductor and cooler air to be drawn to the semiconductor to absorb further heat from the semiconductor.

Recker et al. (US 20100271802 A1) discloses a system having a plurality of light sources emitting light and heat. Active cooling are an embedded fan that may be turned on to provide airflow when needed or a thermoelectric cooling device that may convert a temperature difference into a voltage difference such that the heat may be removed from the batteries to their environment based on this conversion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875